t c summary opinion united_states tax_court michael leon and karin policky tilley petitioners v commissioner of internal revenue respondent docket no 26450-06s filed date michael leon and karin policky tilley pro sese frederick lockhart jr for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year at issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure as well as an accuracy-related_penalty under sec_6662 of dollar_figure for the taxable_year the issues for decision are to what extent the distributions received from ms tilley’s sec_401 plan are taxable in what year they are taxable whether petitioners are liable for the additional tax imposed on early sec_401 plan withdrawals under sec_72 and whether petitioners are liable for a sec_6662 negligence_penalty for not having included in gross_income the taxable_distributions received from ms tilley’s sec_401 plan in on their federal_income_tax return background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioners resided in colorado at the time the petition was filed ms tilley began employment with american city business journals inc in and she participated in the company’s sec_401 plan 401_k_plan or the plan until her employment was terminated in date in late ms tilley borrowed dollar_figure from her plan account to purchase a home she signed a promissory note and security_agreement in respect of the loan which was governed by the terms of the plan the loan was repayable with interest through semimonthly payroll deductions over a 10-year term ms tilley made the scheduled payments until her employment was terminated the outstanding balance of the loan became due and payable at the time of ms tilley’s termination but petitioners did not have the money to satisfy the obligation no payments were made on the loan after her termination pursuant to the terms of the loan and the plan the loan went into default in early after the expiration of the 90-day grace or cure period in date fidelity investments sent ms tilley a letter notifying her that she had a deemed_distribution from the plan equal to the then-unpaid loan balance of dollar_figure the letter also identified this distribution as being fully taxable and without any applicable statutory exception on date fidelity sent ms tilley a check for dollar_figure which represented the dollar_figure balance of her plan account less dollar_figure in federal tax withholding petitioner sec_2 although fidelity investments sent the letter to ms tilley fidelity management_trust co is listed as the plan’s administrator we use the name fidelity to refer to these entities interchangeably ms tilley born in was not 59½ at the time of the distribution deposited the entire dollar_figure into their checking account rather than depositing it into the individual_retirement_account ira they had established with fidelity for ms tilley fidelity issued a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for reporting a gross distribution to ms tilley of dollar_figure the distribution amount reflected the gross distribution from the remainder of ms tilley’ sec_401 plan as well as the unpaid balance on the loan although petitioners included two other form 1099-r distributions in their income on their federal_income_tax return petitioners did not include this distribution respondent determined in the notice_of_deficiency that petitioners were required to include ms tilley’s distribution in income respondent also determined that the distribution was subject_to the 10-percent additional tax under sec_72 on early distributions from qualified_retirement_plans further respondent determined that petitioners were subject_to a penalty under sec_6662 discussion a taxable_distribution sec_1 burden_of_proof generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving those determinations wrong rule a 503_us_79 290_us_111 under sec_7491 the burden_of_proof may shift from the taxpayer to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s tax_liability sec_7491 in this case there is no such shift because petitioners did not allege that sec_7491 was applicable nor did they establish that they fully complied with the requirements of sec_7491 the burden_of_proof remains on petitioners balance of the 401_k_plan account generally a distribution from a qualified_plan such as ms tilley’ sec_401 plan is includable in the distributee’s gross_income in the year of distribution see sec_61 sec_72 sec_401 sec_402 sec_408 sec_4974 therefore the balance of ms tilley’ sec_401 plan account dollar_figure was disbursed in a taxable_distribution to ms tilley in date accordingly dollar_figure in federal taxes was withheld by fidelity petitioners testified that they had intended to roll over the money into ms tilley’s ira amounts moved from one qualified_plan to another may be treated as a rollover_contribution if the transaction is completed within days and meets certain other requirements sec_408 partial rollovers are permitted sec_408 petitioners did not take advantage of the rollover provisions regardless of their original intentions petitioners cashed the check and spent the money four years later petitioners urge the court to grant them a waiver of the 60-day requirement see sec_408 they argue that fidelity made a mistake sending them the check and that they would now be willing to put the money into ms tilley’s ira on these facts we decline to grant the waiver and we do so without offense to equity or good conscience loan balance sec_72 treats loans from qualified_plans as taxable_distributions see sec_72 a i i plotkin v commissioner tcmemo_2001_71 patrick v commissioner tcmemo_1998_30 affd per curiam without published opinion 181_f3d_103 6th cir prince v commissioner tcmemo_1997_324 however sec_72 provides an exception for certain loans the mere making of a loan that does not exceed one-half of the nonforteitable accrued_benefit of the employee under the plan that is repayable within years and that provides for substantially level amortization does not give rise to a deemed_distribution see sec_72 see also sec_72 providing an exception to the year repayment requirement for loan proceeds used to purchase a primary residence although a loan may initially satisfy the requirements of sec_72 at the time that it is made a deemed_distribution may nevertheless occur subsequently because of the failure to repay the loan in accordance with the loan agreement sec_72 accordingly if a default occurs a distribution is deemed to occur at that time in the amount of the then- outstanding balance of the loan it is clear that ms tilley defaulted on her loan and thus had a deemed_distribution from her 401_k_plan account the issue here is the date on which the default--and thus the deemed distribution--occurred petitioners argue that because the entire loan balance became due and payable upon ms tilley’s termination of employment pursuant to an acceleration clause in the plan documents upon termination of employment the entire outstanding principal and accrued interest shall be immediately due and payable the missed installment_payment took place in date petitioners argue that any distribution therefore took place in it is true that it was in date when ms tilley first missed her payment however the plan documentation provided to us by petitioners shows that the plan had a 90-day grace or cure period the plan documents explain that the plan_administrator shall treat a loan in default if any scheduled repayment remains unpaid more than days therefore ms tilley’s default under the plan did not occur until the expiration of the cure period in under the current regulations when a participant fails to make payments in accordance with the terms of a loan the loan is treated as no longer meeting the requirements of sec_72 and a deemed_distribution results sec_1_72_p_-1 q a-4 income_tax regs the deemed_distribution occurs at the time the installment_payment was due but not made sec_1 p - q a-10 income_tax regs the current regulations also provide that the deemed_distribution will not occur if the installment_payment due is made before the end of any cure period permitted by the plan_administrator sec_1_72_p_-1 q a-10 income_tax regs in other words under the current regulations the deemed_distribution would clearly not occur until the close of any cure period provided under the plan however ms tilley’s loan was made in before the effective date of the current regulations see sec_1_72_p_-1 q a-22 income_tax regs accordingly the final_regulation is not applicable to the case at bar before the promulgation of the final_regulation a proposed regulation had been issued containing the same provisions see sec_1_72_p_-1 q a-4 q a-10 proposed income_tax regs fed reg date the proposed regulation however was to apply only to loans made after a certain period after the final_regulation had been published sec_1_72_p_-1 q a-19 proposed income_tax regs fed reg date further a proposed regulation is given no more weight than a position advanced by the commissioner on brief 108_tc_100 54_tc_1233 given that the regulations do not shed light on this dispute the only logical way to reach a conclusion is to examine the facts before us and in particular the plan documents the materials provided to us at trial suggest that the plan’s administrator defines date of default as being days following an outstanding payment’s due_date although petitioners point to the plan’s loan acceleration clause and urge us to adopt their argument that the default occurred immediately upon ms tilley’s termination of employment a far more reasonable interpretation is that the acceleration clause merely controls the amount due at termination ie the entire balance of the loan becomes due and payable and does not negate the 90-day cure period further petitioners’ own actions belie their argument that they believed the deemed_distribution occurred in as they did not report the deemed_distribution on their federal_income_tax return the record demonstrates that the balance due at the time of the default--the date at which cure was no longer possible--was dollar_figure thus pursuant to sec_72 a dollar_figure distribution is deemed to have been made in sec_402 provides generally that distributions from a qualified_plan are taxable to the distributee in the taxable_year in which the distribution occurs pursuant to the provisions of sec_72 and thus the dollar_figure deemed_distribution was taxable in b 10-percent additional tax sec_72 imposes an additional tax on a distribution from a qualified_retirement_plan made prior to a taxpayer’s attaining the age of 59½ unless an enumerated exception applies for example the additional tax does not apply to distributions that are made to a beneficiary on or after the death of the employee or that are attributable to the employee’s being disabled see sec_72 the additional tax equals percent of the portion of such distribution that is includable in gross_income the additional tax is intended to discourage premature distributions from retirement plans 106_tc_337 see also s rept pincite c b supp petitioners had a deemed_distribution of dollar_figure from the balance of ms tilley’s loan and an actual distribution of dollar_figure from which taxes were withheld from the closure of her 401_k_plan account ms tilley had not yet attained the age of 59½ at the time of the distributions nor did any of the other statutory exceptions to the additional tax apply see sec_72 petitioners do not in fact argue that any statutory exception applies their only argument as to why they should not be subject_to the additional tax is that they didn’t cause the withdrawal and that fidelity made a mistake in failing to roll over the money into ms tilley’s ira but petitioners did receive a distribution and they did use the money distributed further alleged mistakes of the sort claimed here are not among the enumerated exceptions to the additional tax petitioners are therefore liable for it see 111_tc_250 110_tc_1 101_tc_215 swihart v commissioner tcmemo_1998_407 c negligence_penalty sec_6662 imposes a penalty equal to percent of any underpayment that is attributable to either negligence or disregard of rules or regulations see sec_6662 and b the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue regardless of whether the sec_72 additional tax is a penalty or an additional_amount under sec_7491 respondent has satisfied his burden of production with respect to the distribution see milner v commissioner tcmemo_2004_111 n laws sec_6662 sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 sec_1_6662-3 income_tax regs respondent determined that petitioners are liable for this penalty by virtue of sec_7491 the commissioner has the burden of production with respect to a taxpayer’s liability for any penalty to meet this burden the commissioner must produce sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 once the commissioner meets the burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect id respondent satisfied his burden of production under sec_7491 because the record clearly demonstrates that petitioners failed to include ms tilley’ sec_401 plan distributions in their gross_income despite being required to do so accordingly we hold that respondent satisfied his burden sec_6664 provides an exception to the imposition of an accuracy-related_penalty if the taxpayer establishes that there was reasonable_cause for the understatement and that the taxpayer acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs the taxpayer bears the burden of proving that he or she acted with reasonable_cause and in good_faith see sec_6664 see also higbee v commissioner supra pincite sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted with reasonable_cause and good_faith is made on a case-by-case basis sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability for such year id petitioners claim that they relied on the fidelity representative’s assertion that the distribution was not taxable and thus should not be held responsible for the penalty good_faith reliance on professional advice concerning tax laws may be a defense to the negligence_penalty 115_tc_43 affd 299_f3d_221 3d cir see also 469_us_241 sec_1_6664-4 income_tax regs however reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 see also sec_1_6664-4 income_tax regs in order to be considered as such the reliance must be reasonable see freytag v commissioner supra pincite sec_1_6664-4 income_tax regs petitioners did not have reasonable_cause to believe that the dollar_figure distribution they received from ms tilley’s plan account was not taxable in fact they received three forms 1099-r that year and we are not persuaded by petitioners’ allegation that they believed this distribution alone was not taxable further it was not reasonable for petitioners to rely on a fidelity call-center representative for tax_advice accordingly we sustain respondent’s determination on this issue d conclusion we have considered all of petitioners’ arguments and to the extent we did not specifically address them we conclude they are without merit any remaining adjustments listed in the notice_of_deficiency are mechanical in nature and their resolution flows from this decision to reflect our disposition of the disputed issues decision will be entered for respondent
